Exhibit FINDERS FEE AGREEMENT THIS AGREEMENT is made this 8th day of September, 2008 by and between Birchwood Capital Advisors, Inc. a New Jersey corporation, having its main office 264 Union Boulevard, Totowa, NJ 07512, hereinafter referred to as ("CONSULTANT") and Hybrid Dynamics Corporation, a Nevada corporation having its main office at 52-66 Iowa Avenue, Paterson, New Jersey 07530 hereinafter referred to as ("COMPANY"). The following represents our agreement, in consideration of each other's promises or acts with respect to this Finder's Fee Agreement. Consultant has introduced and/or will introduce potential Investors to Company in return for Company's agreement to pay Consultant (or nominee) compensation for these introductory services if an investment is made. Therefore, the parties herein agree as follows: 1.
